Appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered May 21, 2003. The order denied defendant’s motion for a directed verdict dismissing the cause of action for breach of contract.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Heary Bros. Lightning Protection Co. v Intertek Testing Servs. ([appeal No. 1] 9 AD3d 870 [2004]). Present—Pigott, Jr., PJ., Green, Scudder, Kehoe and Hayes, JJ.